 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Kevin Leibel, et al.,                           No. CV-18-01743-PHX-DWL
10                     Plaintiffs,                       ORDER
11       v.
12       City of Buckeye, et al.,
13                     Defendants.
14
15             Pending before the Court is a motion to dismiss portions of the first amended
16   complaint (“FAC”). (Doc. 95.) For the following reasons, the motion will be granted in

17   part and denied in part.
18                                          BACKGROUND

19             This lawsuit arises from a July 2017 encounter between Officer David Grossman of

20   the Buckeye Police Department (“BPD”) and C.L., a 14-year-old autistic boy. C.L. alleges
21   that Officer Grossman slammed him against a tree, wrestled him to the ground, and then
22   pinned him down while attempting to handcuff him. Officer Grossman initiated the

23   encounter because he witnessed C.L. “stimming”—self-stimulating with a piece of string,

24   which is a common technique used by individuals with autism to calm their nerves—and

25   mistook the stimming for illegal drug use. There is no suggestion C.L. committed a crime

26   before the encounter occurred.
27             In June 2018, C.L. filed the initial complaint. (Doc. 1.)1 It asserted a variety of
28   1
            The plaintiffs are actually C.L.’s parents, who are acting as his guardians ad litem
     (Doc. 20), but for ease of reference the Court will refer to the plaintiffs as C.L.
 1   federal and state-law claims against Officer Grossman, certain other BPD officials, and the
 2   City of Buckeye (“the City”) (collectively, “Defendants”). (Id.)2
 3          On January 30, 2019, the Court issued an order that granted in part, and denied in
 4   part, Defendants’ motion to dismiss. (Doc. 40.) One of the counts Defendants sought to
 5   dismiss was Count Three, which asserted a Monell claim3 against the City for failing to
 6   “enforce proper and adequate training and supervision on interacting and dealing with
 7   individuals with disabilities.” (Doc. 7 ¶ 125.) The Court dismissed Count Three because
 8   the complaint didn’t allege “a pre-existing pattern of violations” sufficient to show the City
 9   had engaged in “deliberate indifference for purposes of failure to train.” (Doc. 40 at 11-
10   12.) In contrast, the Court denied Defendants’ motion to dismiss Count Nine, which
11   asserted a state-law claim for negligent supervision and training against the City and two
12   BPD officials, because the sole dismissal argument proffered by Defendants—that Officer
13   Grossman acted properly, so there could be no negligence in training or supervising him—
14   was unavailing. (Id. at 20-21, citing Doc. 16 at 17.)
15          On June 27, 2019, C.L. conducted a Rule 30(b)(6) deposition of the City, which
16   designated Assistant Police Chief Robert Sanders as its representative. (Doc. 77-3.) C.L.
17   contends that Sanders made various statements during this deposition that show the City
18   had knowledge, well before the incident in July 2017, that autistic individuals are at a
19   higher risk than other citizens of being involved in encounters with police officers and that
20   such encounters often result in the autistic individual’s injury or death. (Doc. 77-1, citing
21   Doc. 77-3 at 2, 15, 25-26.)
22          On August 14, 2019, C.L. filed a motion for leave to file the FAC. (Doc. 77.)
23   Specifically, C.L. sought permission to reassert Count Three (the dismissed failure-to-train
24   claim against the City) based upon the new information elicited during the Sanders
25   2
             The complaint also asserted claims against the BPD, but the parties later stipulated
26   to the dismissal of the BPD from this action. (Doc. 20.)
     3
             “[A] municipality cannot be held liable under § 1983 on a respondeat superior
27   theory.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978).
     Rather, a municipality can be liable under § 1983 when “action that is alleged to be
28   unconstitutional implements or executes a policy statement, ordinance, regulation, or
     decision officially adopted and promulgated by that body’s officers.” Id. at 690.

                                                 -2-
 1   deposition. (Doc. 77-2 ¶¶ 16-42, 149-159.)
 2          On September 27, 2019, the Court granted C.L.’s motion. (Doc. 91.) However,
 3   the Court made clear that it wasn’t making a definitive judgment about the sufficiency of
 4   Count Three—it simply wished to have Defendants raise their challenge to that claim in
 5   the context of a motion to dismiss. (Id. at 6.)
 6          On October 11, 2019, C.L. filed the FAC. (Doc. 92.)
 7          On October 25, 2019, Defendants filed a partial motion to dismiss. (Doc. 95.)
 8          On November 8, 2019, C.L. filed a response. (Doc. 96.)
 9          On November 15, 2019, Defendants filed a reply. (Doc. 97.)4
10                                         DISCUSSION
11   I.     Preliminary Matters
12          C.L. argues the Court should strike or summarily deny Defendants’ motion because
13   (1) Defendants violated General Order 17-08 by failing to file an answer to the FAC and
14   (2) Defendants violated Local Rule 12.1(c) by failing to certify they’d met and conferred
15   with his counsel before filing the motion. (Doc. 96 at 4-5.)
16          Neither argument is availing. First, although a previous version of General Order
17   17-08 required defendants to file an answer within the time allowed by Rule 12 even if
18   they intended to file a motion to dismiss, General Order 17-08 was amended in November
19   2018 to eliminate that requirement. Second, although the Court is ordinarily a stickler for
20   compliance with Local Rule 12.1(c), the unusual circumstances of this case explain why
21   Defendants may have understandably concluded that compliance wasn’t required here—
22   C.L. had ample notice of Defendants’ grounds for seeking dismissal because the same
23   issues were discussed during the briefing on C.L’s motion to amend.
24   II.    Count Three
25          A.     Pattern Of Similar Violations
26          Under Connick v. Thompson, 563 U.S. 51 (2011), it is “ordinarily necessary” for a
27
     4
            Defendants included a request for oral argument in the caption of their reply (Doc.
28   97 at 1), but the Court will deny that request because the issues have been fully briefed and
     oral argument will not aid the Court’s decision. See Fed. R. Civ. P. 78(b); LRCiv. 7.2(f).

                                                 -3-
 1   plaintiff seeking to assert a § 1983 claim against a municipality premised on a failure-to-
 2   train theory to allege “[a] pattern of similar constitutional violations by untrained
 3   employees.” Id. at 62. Defendants argue the FAC fails to satisfy this requirement because
 4   it “does not contain any allegations that the City . . . had experienced prior constitutional
 5   rights violations of disabled individuals, or any other pattern of violations involving the
 6   disabled, much less persons with autism.” (Doc. 95 at 1-2.) C.L. disagrees, arguing that
 7   the new factual allegations in the FAC, derived from the Sanders deposition, show that the
 8   City had “specific notice and knowledge that members of the autistic community were at
 9   a significantly higher risk than other citizens of being involved in encounters with police
10   officers, and that these encounters often resulted in death or serious injury to the disabled
11   person.” (Doc. 96 at 2-3.) According to C.L., the City (through Sanders) acquired this
12   knowledge by reviewing Google alerts, Police Executive Research Forum updates, training
13   videos, headlines, and news stories. (Id. at 6-8.)
14          Defendants have the better side of this argument. The FAC does not allege that any
15   of the Google alerts, forum updates, videos, news stories, or headlines at issue described
16   prior incidents in which a member of the Buckeye Police Department violated the rights of
17   a disabled individual or an individual with autism. (Doc. 92 ¶¶ 16-31, 151.) Instead, these
18   materials apparently described incidents involving other unspecified police departments.
19   This is insufficient to show the requisite pattern under Connick. See, e.g., Flores v. County
20   of Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (affirming dismissal of failure-to-train
21   claim against municipal defendant because the plaintiff did “not allege a pattern of sexual
22   assaults perpetrated by Los Angeles sheriff’s deputies before her alleged assault in 2011”)
23   (emphasis added); Jewell v. Ridley Tp., 497 Fed. App’x 182, 186 (3d Cir. 2012) (affirming
24   rejection of failure-to-train claim against city because “[w]ithout a pattern of constitutional
25   violations during police pursuits involving the Ridley police, we cannot conclude that
26   Ridley exhibited deliberate indifference in its efforts to train its officers when it provided
27   enough training for its officers to be generally familiar with the pursuit policy”) (emphasis
28   added). After all, incidents involving other police departments would not have placed the


                                                  -4-
 1   City on notice that its training program was inadequate. And “[w]ithout notice that a course
 2   of training is deficient in a particular respect, decisionmakers can hardly be said to have
 3   deliberately chosen a training program that will cause violations of constitutional rights.”
 4   Connick, 563 U.S. at 62.
 5          B.     Single-Incident Liability
 6          In Connick, the Supreme Court also recognized “the possibility, however rare, that
 7   the unconstitutional consequences of failing to train could be so patently obvious that a city
 8   could be liable under § 1983 without proof of a pre-existing pattern of violations.” 563
 9   U.S. at 64. As an illustration of a situation where such ‘single-incident’ liability” might be
10   available, the Court provided “the hypothetical example of a city that arms its police force
11   with firearms and deploys the armed officers into the public to capture fleeing felons
12   without training the officers in the constitutional limitation on the use of deadly force.” Id.
13   at 63. The Court emphasized, however, that this “hypothetical assumes that the armed
14   police officers have no knowledge at all of the constitutional limits on the use of deadly
15   force.” Id. at 67. Thus, the Court suggested that single-incident liability would not be
16   available against a city that provided general training to its employees and was accused of
17   failing to provide training about a “particular [subtopic] or the specific scenario related to
18   the violation in [the] case,” because “[t]hat sort of nuance simply cannot support an
19   inference of deliberate indifference.” Id.
20          Defendants argue that single-incident liability is unavailable here because the FAC
21   acknowledges that the City provided crisis intervention training to its officers and further
22   acknowledges that the City provided at least some training to Officer Grossman concerning
23   the dangers facing autistic members of the community. (Doc. 95 at 10.) Defendants also
24   identify an array of other cases in which courts rejected failure-to-train claims premised on
25   single incidents. (Id. at 8-10.) In response, C.L. argues that the Google alerts and other
26   materials Sanders viewed made it “highly predictable” that the City’s continued “fail[ure]
27   to train its officers on interacting with disabled individuals could lead to the violation of an
28   autistic citizen’s rights.” (Doc. 96 at 9.) C.L. also identifies his own list of cases in which


                                                  -5-
 1   courts allowed failure-to-train claims to proceed based upon a single incident and seeks to
 2   distinguish the cases cited by Defendants. (Id. at 10-13.)
 3          The Court agrees with Defendants that this case does not fall within the “rare” and
 4   “narrow” band of cases in which failure-to-train liability could be imposed against a city
 5   despite the absence of a pattern of earlier violations. The FAC does not suggest the City
 6   failed to provide any use-of-force training to its officers. The FAC also acknowledges the
 7   City provided crisis intervention training to its officers and separately provided additional
 8   materials that “touch[ed] upon autism specifically.” (Doc. 92 ¶¶ 35, 37.) Although the
 9   FAC questions the sufficiency of these training efforts and contends the City should have
10   provided more meaningful, specific training concerning autism, Connick makes clear that
11   a plaintiff cannot establish single-incident liability merely by showing that a city’s training
12   efforts failed to address “the specific scenario related to the violation in [the] case.” 563
13   U.S. at 67.    “That sort of nuance simply cannot support an inference of deliberate
14   indifference.” Id.
15          Thus, Count Three of the FAC will be dismissed.5
16   III.   Undisputed Matters
17          Defendants also move to dismiss (1) the portions of the FAC suggesting that the
18   BPD remains a defendant and (2) Count Four of the FAC, to the extent it seeks to assert an
19   ADA claim against Officer Grossman. (Doc. 95 at 12.) In response, C.L. acknowledges
20   that he “is not asserting claims against the BPD and any allegations against the BPD
21   contained in [the FAC] should be construed as directed toward [the City]” and further
22   acknowledges that Officer Grossman’s “inclusion in [the ADA claim] was inadvertent.”
23   (Doc. 96 at 16.)
24          Given these clarifications, there is nothing further for the Court to do. The BPD has
25   already been dismissed from the case (Doc. 20) and the Court has already dismissed Officer
26   Grossman as a defendant in the ADA count (Doc. 40 at 14).
27
     5
           This conclusion makes it unnecessary to resolve Defendants’ alternative claim that
28   Count Three should be dismissed because it fails to allege a plausible causal connection
     between the alleged lack of training and C.L.’s injury. (Doc. 95 at 10-11.)

                                                  -6-
 1   IV.    Count Six
 2          As noted, the Court previously denied Defendants’ motion to dismiss C.L.’s state-
 3   law claim for negligent training and supervision—which was Count Nine of the original
 4   complaint but has been renumbered as Count Six of the FAC—because the sole dismissal
 5   argument proffered by Defendants lacked merit. (Doc. 40 at 20-21.)
 6          Defendants now identify additional reasons why that claim should be dismissed.
 7   (Doc. 95 at 13-17.) The Court will decline to consider those arguments. Rule 12(g)(2) of
 8   the Federal Rules of Civil Procedure provides that, except in circumstances not present
 9   here, “a party that makes a motion under this rule must not make another motion under this
10   rule raising a defense or objection that was available to the party but omitted from its earlier
11   motion.” That is exactly the scenario here—Defendants are attempting to raise dismissal
12   arguments they could have raised in their Rule 12(b)(6) motion to dismiss the original
13   complaint. See generally Wafra Leasing Corp. 1999-A-1 v. Prime Capital Corp., 247 F.
14   Supp. 2d 987, 999 (N.D. Ill. 2002) (“Rule 12(g) generally precludes a defendant from
15   bringing successive motions to dismiss raising arguments that the defendant failed to raise
16   at the first available opportunity.”); Fed. Agr. Mortgage Corp. v. It’s A Jungle Out There,
17   Inc., 2005 WL 3325051, *5 (N.D. Cal. 2005) (“[W]here the complaint is amended after the
18   defendant has filed a Rule 12(b) motion, the defendant may not thereafter file a second
19   Rule 12(b) motion asserting objections or defenses that could have been asserted in the
20   first motion.”).6
21          Accordingly, IT IS ORDERED that Defendants’ partial motion to dismiss (Doc.
22   95) is granted in part and denied in part.
23          Dated this 31th day of January, 2020.
24
25
26
27
28   6
           Count Six of the FAC is largely unchanged from Count Nine of the original
     complaint. (Doc. 77-2 at 26-27.)

                                                  -7-
